DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending in the instant application.
Drawings
The drawings were received on 8 March 2022.  These drawings are not acceptable.
The drawings filed 8 March 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 3 and 4 (E)(F)(G) . Applicant is required to cancel the new matter in the reply to this Office Action.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for “wire”(claim 5)  and “any kinds of knots” (claim 4).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
From the claim language, it is ambiguous to interpret whether an apparatus of the compound dental floss tie is being claimed or a method of making the compound dental floss tie is being claimed due to the claim language of “is made by”. From the specification, the apparatus nor the method is distinctly chosen. It is interpreted by the examiner that the compound dental floss tie as an apparatus will be made based on the rest of the claim language, or a product by process. The compound dental floss tie is interpreted as an apparatus and will comprise of the rest of the scope of the claims such as the single/double loop self-ligaturing tie and the regular ties.
Claims 1-5 recite the limitations “compound”. It is unclear from the claims as to what “compound” could be referring to. From the claims, it can be interpreted that the dental floss itself could be compound and be made from a multitude of filaments to comprise of a compound dental floss. From the specifications, it can be interpreted that “compound” could be interpreted to state that the dental floss tie would be including the components in the rest of the claim language such as the regular ties and loops. It is interpreted by the examiner that the dental floss tie will comprise of the rest of the scope of the claims such as the single/double loop self-ligaturing tie and the regular ties. “Compound” will be omitted from the interpretation to eliminate ambiguity.
Claims 1-3 recite the limitations “regular ties”. It is unclear from the claims, with regards to the specification, as to what consists of a “regular” tie. A “regular tie” could be interpreted in a multitude of ways such as, but it is not a specific term of the knots that is commonly known given the variety of knot names and types as seen in non-patent literature. Furthermore, the language of “tie” is not indicated in the claims nor the specifications to be referring to the actual knot or the entirety of the strands connected to the loops. It is interpreted by the examiner, using the drawings, that a “regular tie” is referring to the entirety of the strand of cord that is connected or tied to the single/double loop self-ligaturing tie.
Claims 4 recite limitations of “any kind of knots”. From the claims, it is unclear how the “any kind of knots” are connected to the single/double loop self-ligaturing tie and differentiating these knots from ties and their association with the ties. Since Claim 4 is a further limitation of Claim 1, it is unclear from the specification whether these knots will be including the knot of Claim 1 and how it will be connected to either the single loop or double loop self-ligaturing tie or the knot of Claim 1. It is interpreted by the examiner that “any kind of knots” includes the tie of Claim 1 wherein the tie can be connected or tied without necessarily using the technique as seen in the drawings.
Claim 2 recites the limitation "two regular ties" in the second line of Claim 2.  There is insufficient antecedent basis for this limitation in the claim. Since Claim 2 is a further limitation of Claim 1, it is unclear from this limitation in the claim whether these ties will be two additional regular ties to the regular tie in Claim 1 or two regular ties total including the regular tie from Claim 1. It is interpreted by the examiner that “two regular ties” will include the regular tie of Claim 1 and an additional regular tie for a total of two regular ties. Similarly, Claim 3 recites “multiple regular ties”. It is unclear if this is in addition to the regular tie of claim 1 or including the regular tie of claim 1. The claim will be interpreted for examination purposes as described below.
With the preceding modifications to clarify the interpretations of the claims, the claims have been interpreted as follows for examination purposes:
A dental floss tie comprising: a single loop or double loop self-ligaturing tie; and a strand of a cord is connected or tied to the loop of the single loop or double loop self-ligaturing tie.
The dental floss tie of Claim 1, wherein an additional strand of a cord is connected or tied to the loop of the single loop or double loop self-ligaturing tie.
The dental floss tie of Claim 1, wherein multiple additional strands of cords is connected or tied to the loop of the single loop or double loop self-ligaturing tie.
The dental floss tie of Claim 1, wherein the strand of cord is connected or tied to the loop of single loop or double loop self-ligaturing tie using any kind of knot.
The dental floss tie of Claim 1, wherein the dental floss tie is made from wire instead of dental floss.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it ref:

Claim 5 recites limitation “wire instead of dental floss” after Claim 1 already indicates the dental floss tie is made from dental floss inherently by naming the tie a dental floss tie. As per MPEP 608.019(n), a proper dependent claim should specify a further limitation of the subject matter claimed. “Wire instead of dental floss” would make this an improper dependent claim since the subject matter is not further limited and is instead substituted. Since claim 5 does not include all the limitations from claim 1, it is an improper dependent claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdolle ("Self tighening simple ligature" from https://www.youtube.com/watch?v=YWimX11kOuo) as and further in view of Sarjeant (US Publication Number 2005/0279377).
In regards to Claim 1, Gerdolle teaches the loop (Gerdolle [time stamp 0:24]) of the single loop or double loop self-ligaturing tie. Gerdolle is silent to a strand of a cord is connected or tied to said loop.
Sarjeant is in an analogous art as the application in the usage of dental floss and teaches three strands of cord (Sarjeant [0050], Figure 2A strands 30A, 32A, 34A) that are connected. Sarjeant teaches that adding strands would increase the “abrasive and engaging forces” (Sarjeant [0064]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify dental floss tie as taught by Gerdolle with a strand of a cord (Sarjeant [0050], Figure 2A strand 30A) is connected (Sarjeant [0050]) or tied since such a modification would provide the predictable result of increasing the engaging forces to provide retraction in teeth isolation. The loop as taught by Gerdolle would then be formed by using the multi-strand of Sarjeant. It would have been beneficial to form the loop by connecting a strand because Sarjeant taught (Sarjeant [0064]) that adding strands would increase the “abrasive and engaging forces” which would lead to more retraction in the loop.
In regards to Claim 2, Gerdolle in view of Sarjeant teaches the dental floss tie as described in the rejection of Claim 1. Sarjeant teaches using three strands together (Sarjeant [0050], Figure 2A strand 32A) as described in the rejection above which would constitute an additional strand of a cord is connected or tied to the loop of the single loop or double loop self-ligaturing tie.
In regards to Claim 3, Gerdolle in view of Sarjeant teaches the dental floss tie as described in the rejection of Claim 1. Sarjeant further teaches multiple additional strands (three strands together which equates to a main strand and two additional strands) (Sarjeant [0050], Figure 2A strand 34A) of cord is connected or tied to the loop of the single loop or double loop self-ligaturing tie.
In regards to Claim 4, Gerdolle in view of Sarjeant teaches the dental floss tie as described in the rejection of Claim 1. Sarjeant further teaches the strand of cord is connected or tied to the loop of single loop or double loop self-ligaturing tie using any kind of knot (Sarjeant [0050], Figure 2A knot 36A).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdolle ("Self tighening simple ligature" from https://www.youtube.com/watch?v=YWimX11kOuo) in view of Sarjeant (US Publication Number 20050279377) as and further in view of Espinosa (US Publication Number 3631869)
In regards to Claim 5, Gerdolle in view of Sarjeant teaches the dental floss tie as described in the rejection of Claim 1. Gerdolle in view of Sarjeant is silent to any kind of wire instead of dental floss.
Espinosa teaches any kind of wire (Espinosa [Column 6, line 63-69]) instead of dental floss. Metal wire is used since Espinosa teaches that metal wire is a suitable alternative to dental floss as well as cotton fiber, metal wire, and synthetic filamentary material. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the dental floss tie as taught by Gerdolle in view of Sarjeant with any kind of wire (Espinosa [Column 6, line 63-69]) instead of dental floss since such a substitution would provide the predictable result of still being able to be utilized between in the interdental space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Notice of References Cited Form for further details. Foos (US Patent 20160213448) is included because it also teaches a dental isolater that utilizes dental floss. May (US Patent 20190076224) and Swanson (US Patent 5947132) are included because they teach looped dental floss that is connected. Nellis (US Patent 2591854) is included because it further teaches knot connections. Gerdolle (YouTube video from https://www.youtube.com/watch?v=iZNo8QmuSMo) is included because it teaches double loop ligaturing tie..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JIA-NING LO whose telephone number is (571)272-7628. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J Lo/Examiner, Art Unit 3772

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772